DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 08 September 2022, the amendments to the claims have been entered into the application.  By this amendment, no claims have been cancelled, claims 2-3 have been added, and claims 1-3 are currently pending in the application.  The rejections are maintained as being proper and the arguments presented by the applicant are addressed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication 2006/0011090 by Vasel et al (Vasel) in view of U.S. Pre-Grant Publication 2015/0144018 by Buys (Buys).
Regarding claim 1, Vasel discloses an air gun projectile (See Title and Figures, clearly illustrated), comprising: a tail portion (2112); a nose portion (2113); and a container (2114) releasably secured to the nose portion and configured to contain a filling (2114, see at least Paragraph 0085); where the container is tapered to a bottom (See at least Figure 3, clearly illustrated); wherein the tail portion includes a plurality of spaced vanes (2118) formed with a lower portion of the container (See Figures 1-13, clearly illustrated), wherein the container includes a plurality of spaced longitudinal grooves formed on an inner surface (48, Figure 27, See at least Paragraph 0175), and a plurality of circular grooves formed on the inner surface (49, Figure 27, See at least Paragraph 0175), in which the grooves inside the container facilitate the breakage of the projectile (See at least Paragraphs 0164, 0172, and 0175; “The scoring provides a lattice of structural weak points at which the nose casing can burst upon impact with the target “ and  “Such interior scorings are not required, but are preferred since they provide a controlled fracturing of the nose and/or projectile which optimizes the dispersal of substances contained therein. Proper dispersion allows the irritant cloud to expand from the contact area to the fade region of the target”); wherein the nose portion includes a plurality of spaced longitudinal grooves formed on an inner surface (See at least Figures 5-6 and at least Paragraph 0113), and a plurality of circular grooves formed on the inner surface (See at least Figures 5-6 and at least Paragraph 0113), in which the grooves inside the nose facilitate breakage of the projectile See at least Paragraphs 0164, 0172, and 0175; “The scoring provides a lattice of structural weak points at which the nose casing can burst upon impact with the target “ and  “Such interior scorings are not required, but are preferred since they provide a controlled fracturing of the nose and/or projectile which optimizes the dispersal of substances contained therein. Proper dispersion allows the irritant cloud to expand from the contact area to the fade region of the target”).
Vasel does not disclose a rim, but suggests that other types of stabilizers can eb utilized on the projectile.
Buys, a related prior art reference, discloses wherein the tail portion (16.1-16.4 and 18, See Figures, clearly illustrated) includes a plurality of spaced vanes (16.1-16.4) formed with a lower portion of the container (See Figures, clearly illustrated); and a rim (18/22) formed with outer ends of the vanes (See Figures, clearly illustrated); wherein the vanes are inclined with respect to the rim (See Figures 3 and 5, clearly illustrated) and configured to decrease air drag when the projectile is launched (See at least Paragraph 0007, 0059, 0062, and 0072, understood to be the purpose of the vanes or fins); wherein the rim is tapered to a bottom (18, See at least Figure 4, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Vasel with the noted teachings of Buys.  The suggestion/ motivation for doing so would have been to counteract drift due to inconsistencies in symmetry of the projectile as taught by Buys and supported by the suggestions from Vasel to employ different stabilizing configurations.
Regarding claim 2, Vasel further discloses wherein the plurality of circular grooves inside the container or the portion are parallel with each other (See at least Figures 1-13 and 27, clearly illustrated).
Regarding claim 3, Vasel further discloses wherein the plurality of parallel circular grooves are formed on an intermediate portion of the inner surface of the container (See at least Figures 1-13 and 27, clearly illustrated).
Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the applicant’s arguments that Vasel does not disclose the longitudinal and circular grooves, the examiner offers the following:  The examiner has noted additional sections of the reference that clearly disclose the claimed features.
In response to the applicant’s arguments that Buys does not disclose a tapered rim, the examiner offers the following:  The examiner has noted that Figure 4 clearly shows that the rim is tapered toward the rear of the projectile body, which meets the claimed limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641